Appellate Case: 21-6053      Document: 010110716026      Date Filed: 07/26/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                          July 26, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-6053

  ROLANDO CIFUENTES-LOPEZ,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                             (D.C. No. 5:19-CR-00364-G-1)
                        _________________________________

 Submitted on the briefs:*

 Virginia L. Grady, Federal Public Defender, and Meredith Esser, Assistant Federal Public
 Defender, Office of Federal Public Defender, Denver, Colorado, for Defendant-
 Appellant.

 Robert J. Troester, United States Attorney, and Mary E. Walters, Assistant United States
 Attorney, Office of the United States Attorney, Oklahoma City, Oklahoma, for Plaintiff-
 Appellee.
                          _________________________________

 Before TYMKOVICH, Chief Judge, BRISCOE, and MATHESON, Circuit Judges.
                  _________________________________

 TYMKOVICH, Chief Judge.

       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument.
Appellate Case: 21-6053      Document: 010110716026        Date Filed: 07/26/2022   Page: 2



                           _________________________________

          Rolando Cifuentes-Lopez admitted to having commercial sex with two minors

 and was sentenced to 24 years and 4 months in prison. He claims that the district

 court erred in applying certain sentencing enhancements pursuant to the United States

 Sentencing Guidelines; one enhancement for a pattern of sexual conduct with a

 minor, and the other for his conviction on multiple counts. He argues that: (1) the

 application of a pattern of activity enhancement under U.S.S.G § 4B1.5(b)(1) should

 not apply to him because he engaged in only one prohibited sexual act with each

 minor; and (2) the application of the pattern of activity enhancement along with a

 multiple count enhancement, U.S.S.G. § 3D1.4, is impermissible double counting.

          We find that the district court correctly applied the enhancements. First, the

 pattern of activity enhancement under U.S.S.G. § 4B1.5(b)(1) can be applied to either

 repeated abuse of a single minor or to separate abuses of multiple minors. Second,

 applying a five-level pattern of activity enhancement under U.S.S.G. § 4B1.5(b)(1)

 along with a two-level multiple count enhancement under U.S.S.G. § 3D1.4 is not

 double counting in this case because the Guidelines expressly intend cumulative

 application, and the enhancements serve different sentencing goals. For the reasons

 below, we reject both of Cifuentes-Lopez’s arguments and AFFIRM the district

 court.

                                      I.    Background

          Cifuentes-Lopez rented a trailer home to a tenant and engaged in commercial sex

 with each of the tenant’s two minor children. Cifuentes-Lopez pled guilty to engaging in
                                              2
Appellate Case: 21-6053      Document: 010110716026       Date Filed: 07/26/2022      Page: 3



 prohibited sexual conduct with the two minors on one occasion each. See 18 U.S.C.

 §§ 1591(a)(1), (b)(2), (c) and 18 U.S.C. § 1594(a). The probation office generated a

 presentence report (PSR) with the following sentencing calculations:

     A base offense level of 30 for a violation of 18 U.S.C. § 1591(a)(1).

     A two-point increase under U.S.S.G. § 2G1.3(b)(4) because the offense involved
      the commission of a sex act or sexual contact.

     A two-point enhancement under U.S.S.G. § 3D1.4 because there were multiple
      counts of conviction that were equally serious in nature.

     A five-point enhancement under U.S.S.G. § 4B1.5(b)(1) because Cifuentes-Lopez
      engaged in a pattern of activity involving prohibited sexual conduct.

 With acceptance of responsibility, Cifuentes-Lopez’s total offense level was 36. With a

 criminal history category of I, the resulting Guideline range was 188 to 235 months.

          At sentencing, the government argued that two additional enhancements should

 apply:

     A two-point enhancement under U.S.S.G. § 2G1.3(b)(2)(B) because Cifuentes-
      Lopez had exerted undue influence over the minors.

     A four-level aggravating role enhancement under U.S.S.G. § 3B1.1(a) for
      Cifuentes-Lopez’s role as “an organizer or leader of a criminal activity that
      involved five or more participants or was otherwise extensive.” Id.

 Cifuentes-Lopez countered that the five-level increase pursuant to U.S.S.G. § 4B1.5(b)(1)

 for engaging in a pattern of activity involving prohibited sexual conduct should not be

 applied because he only had sex with each victim one time. Further, he argued that the

 application of this enhancement along with the two-level enhancement for multiple

 counts or multiple victims pursuant to U.S.S.G. § 3D1.4 constituted impermissible double




                                             3
Appellate Case: 21-6053      Document: 010110716026          Date Filed: 07/26/2022      Page: 4



 counting. He claimed that the two enhancements did not address separate effects and did

 not otherwise operate independently of each other.

          The district court applied all the enhancements in the PSR along with the undue

 influence enhancement proposed by the government. The district court rejected

 Cifuentes-Lopez’s objections. Ultimately, the district court found Cifuentes-Lopez’s

 total offense level was 38 and his criminal history category was I, resulting in a Guideline

 sentencing range of 235-293 months of imprisonment. The district court sentenced

 Cifuentes-Lopez near the top of that range: 292 months.

                                         II.    Analysis

          We review the district court’s legal conclusions under the Sentencing Guidelines

 de novo and its findings of fact for clear error, “giving great deference to the district

 court’s application of the Guidelines to the facts.” United States v. Evans, 782 F.3d 1115,

 1117 (10th Cir. 2015) (quoting United States v. Salas, 756 F.3d 1196, 1204 (10th Cir.

 2014).

          Cifuentes-Lopez raises two arguments regarding his pattern of activity

 enhancement and alleged impermissible double counting. We address each argument in

 turn.

          A. Pattern of Activity Enhancement

          Section 4B1.5 applies to a “Repeat and Dangerous Sex Offender Against Minors.”

 U.S.S.G. § 4B1.5. Subsection (b) provides for a five-level increase in the offense level if

 (1) “the defendant’s instant offense of conviction is a covered sex crime” and (2) “the


                                               4
Appellate Case: 21-6053       Document: 010110716026          Date Filed: 07/26/2022       Page: 5



 defendant engaged in a pattern of activity involving prohibited sexual conduct.”1 Id. at

 § 4B1.5(b). And Application Note 4(B)(i) provides that a “defendant engaged in a

 pattern of activity involving prohibited sexual conduct if on at least two separate

 occasions, the defendant engaged in prohibited sexual conduct with a minor.” U.S.S.G.

 § 4B1.5(b) cmt. n.4(B)(i).

         In the present case, the district court applied a five-level increase for a pattern of

 activity pursuant to § 4B1.5(b)(1) because Cifuentes-Lopez had engaged in prohibited

 sexual conduct on more than one occasion.

         Cifuentes-Lopez argues that the district court erred in applying the pattern of

 activity enhancement because he engaged in only one prohibited sexual act with each

 minor, and separate acts do not create a pattern. See United States v. Riccardi, 314 F.

 App’x 99, 103 (10th Cir. 2008) (“While § 2G2.1 allows for an enhancement for multiple



 1
     The full text of subsection (b) says:

         (b) In any case in which the defendant’s instant offense of conviction is
         a covered sex crime, neither § 4B1.1 nor subsection (a) of this guideline
         applies, and the defendant engaged in a pattern of activity involving
         prohibited sexual conduct:

             (1) The offense level shall be 5 plus the offense level determined
             under Chapters Two and Three. However, if the resulting offense
             level is less than level 22, the offense level shall be level 22,
             decreased by the number of levels corresponding to any applicable
             adjustment from § 3E1.1.

             (2) The criminal history category shall be the criminal history
             category determined under Chapter Four, Part A.

 U.S.S.G. § 4B1.5(b).
                                                 5
Appellate Case: 21-6053     Document: 010110716026          Date Filed: 07/26/2022       Page: 6



 victims, § 4B1.5 allows for enhancement if a defendant exploited victims on multiple

 occasions.”). He contends that § 4B1.5(b)(1) is reserved for situations in which sexual

 acts have occurred with the same minor on multiple occasions.

        We disagree with this logic. First, the Application Note says that a defendant must

 engage in prohibited sexual conduct with “a minor” on two separate occasions to qualify

 for the enhancement. U.S.S.G. § 4B1.5(b) cmt. n.4(B)(i). The word “a” indicates that

 the two separate occasions of sexual conduct may—but do not have to be—with one

 minor. Cf. United States v. Thompson, 402 F. App’x 378, 384 (10th Cir. 2010) (“The use

 of the indefinite article ‘a’ before ‘dwelling’ suggests the ‘dwelling’ need not be a

 specific dwelling.”); United States v. Jenkins, 904 F.2d 549, 553 (10th Cir. 1990)

 (“Section 848’s use of the indefinite article when describing ‘a position of organizer’ or

 ‘a supervisory position or any other position of management’ contemplates that a given

 network may have many persons in authority.”). Thus, the plain meaning of the

 Application Note is that a pattern of activity includes when a defendant engages in sexual

 conduct against two different minors on separate occasions or against the same minor on

 two different occasions. See U.S.S.G. § 4B1.5(b) cmt. n.4(B)(i); United States v. Oakie,

 993 F.3d 1051, 1053-54 (8th Cir. 2021) (affirming application of § 4B1.5(b)

 enhancement where defendant molested one girl one time and later molested a different

 girl one time); United States v. Fox, 926 F.3d 1275, 1280 (11th Cir. 2019) (“The plain

 meaning of ‘separate occasions’ . . . requires only events that are independent and

 distinguishable from each other. Multiple, distinct instances of abuse—whether ongoing,

 related, or random—meet the requirements under § 4B1.5(b)(1).”); United States v.

                                              6
Appellate Case: 21-6053     Document: 010110716026         Date Filed: 07/26/2022     Page: 7



 Broxmeyer, 699 F.3d 265, 285 (2d Cir. 2012) (“[W]e accord Guidelines language in the

 plain meaning: ‘two’ means two, not three; and ‘separate’ means the two occasions must

 be separate from each other.”).

        This interpretation is consistent with the history of the enhancement. The prior

 version of § 4B1.5(b)(1) required “at least two minor victims of the prohibited sexual

 conduct” for the enhancement to apply. See U.S.S.G. § 4B1.5 cmt. n.4(B)(i) (2002)

 (“[T]he defendant engaged in a pattern of activity involving prohibited sexual conduct

 if— (I) on at least two separate occasions, the defendant engaged in prohibited sexual

 conduct with a minor; and (II) there were at least two minor victims of the prohibited

 sexual conduct.”). The Application Note explained that a defendant engaged in a pattern

 of activity “if there were two separate occasions of prohibited sexual conduct and each

 such occasion involved a different minor”—the exact situation presented in this appeal.

 Id. In 2003, “[i]n an effort to broaden § 4B1.5(b)(1)’s scope,” Congress amended

 Application Note 4(B)(i) “to eliminate the requirement of at least two minor victims in

 order for the enhancement under § 4B1.5(b)(1) to apply.” United States v. Brattain, 539

 F.3d 445, 448 (6th Cir. 2008). Thus, the enhancement was expanded to include repeated

 abuse of a single minor, not restricted to only instances where a defendant repeatedly

 abuses a single minor.

        In summary, the pattern of activity enhancement under § 4B1.5(b)(1) can be

 applied to either repeated abuse of a single minor or separate abuses of multiple minors.

 Accordingly, the district court correctly applied the pattern of activity enhancement to

 Cifuentes-Lopez.

                                              7
Appellate Case: 21-6053     Document: 010110716026         Date Filed: 07/26/2022        Page: 8



        B. Double Counting

        The Sentencing Guidelines specify that offense level adjustments for more than

 one specific offense characteristic are cumulative, whereas within each specific offense

 characteristic they are alternative. See U.S.S.G. § 1B1.1, cmt. n.4. Impermissible double

 counting occurs in Guideline calculations when “the same conduct on the part of the

 defendant is used to support separate increases under separate enhancement provisions

 which necessarily overlap, are indistinct, and serve identical purposes.” United States v.

 Fisher, 132 F.3d 1327, 1329 (10th Cir. 1997) (quoting United States v. Blake, 59 F.3d

 138, 140 (10th Cir. 1995)). All three criteria must be satisfied to constitute double

 counting. See United States v. Rucker, 178 F.3d 1369, 1371 (10th Cir. 1999).

        But a court “may apply separate enhancements to reach distinct aspects of the

 same conduct.” United States v. Reyes Pena, 216 F.3d 1204, 1209 (10th Cir. 2000).

 There is no double counting when a court punishes “the same act using cumulative

 Sentencing Guidelines if the enhancements bear on ‘conceptually separate notions

 relating to sentencing.’” Id. at 1209 (quoting United States v. Lewis, 115 F.3d 1531,

 1537 (11th Cir. 1997)). Put another way, “cumulative sentencing is permissible when the

 separate enhancements aim at different harms emanating from the same conduct.” Reyes

 Pena, 216 F.3d at 1209-10.

        Here, Cifuentes-Lopez argues that his pattern of activity enhancement is

 impermissible double counting. He contends that the five-level pattern of activity

 enhancement under U.S.S.G. § 4B1.5(b)(1) cannot be applied at the same time as a two-

 level multiple count enhancement under § 3D1.4. See United States v. Fadl, 498 F.3d

                                              8
Appellate Case: 21-6053     Document: 010110716026          Date Filed: 07/26/2022     Page: 9



 862, 867 (8th Cir. 2007) (noting that “the enhancement for multiple victims could be

 applied without the application of an enhancement for multiple occasions, and vice-

 versa”). Cifuentes-Lopez contends that the two enhancements punish him for the same

 criminal conduct—i.e., the fact that there are multiple victims—and thus the

 enhancement provisions “necessarily overlap, are indistinct, and serve identical

 purposes.” Fisher, 132 F.3d at 1329. In other words, Cifuentes-Lopez contends that both

 U.S.S.G. § 4B1.5(b)(1) and § 3D1.4 are aimed at punishing offenders for multiple

 criminal acts and thus applying the two enhancements constitutes impermissible double

 counting in his case.

        We are not persuaded. Double counting did not occur because (1) the Guidelines

 expressly intend cumulative application, and (2) the enhancements serve different

 sentencing goals.

        First, the Guidelines anticipate a cumulative application of both enhancements.

 U.S.S.G. § 4B1.5(b)(1) expressly states that if the provision applies, the resulting offense

 level “shall be 5 plus the offense level determined under Chapters Two and Three.” Id.

 (emphasis added). The additive noun “plus” tells us that “the guidelines intend the

 cumulative application” of such enhancements. United States v. Dowell, 771 F.3d 162,

 170 (4th Cir. 2014) (discussing a Chapter Two enhancement and § 4B1.5(b)(1)); see also

 United States v. Von Loh, 417 F.3d 710, 715 (7th Cir. 2005) (holding that the application

 of § 3D1.4 and § 4B1.5(b)(1) did not constitute impermissible double counting because

 “[t]he word ‘plus’ [in § 4B1.5(b)(1)] indicates that the Sentencing Commission intended



                                              9
Appellate Case: 21-6053       Document: 010110716026           Date Filed: 07/26/2022       Page: 10



  that the repeat sex offender enhancement be imposed in addition to calculations made

  pursuant to §§ 2A3.2 and 3D1.4.”).

         Second, the two enhancements are directed to different purposes and aimed at

  different harms. The purpose of the multiple count enhancement in § 3D1.4 is to

  “provide incremental punishment for significant additional criminal conduct.” See

  U.S.S.G. § 3D intro. cmt. The purpose of § 4B1.5(b)(1) is to protect minors from sex

  offenders “who present a continuing danger to the public.” See U.S.S.G. § 4B1.5 cmt.

  bkgd. (noting that the enhancement is derived from a Congressional directive “to ensure

  lengthy incarceration for offenders who engage in a pattern of activity involving the

  sexual exploitation of minors”). Punishing an offender for additional criminal conduct

  and continued danger to the public is not double counting—those are two separate

  sentencing goals. Cf. United States v. Seibert, 971 F.3d 396, 400 (3d Cir. 2020)

  (concluding that § 4B1.5(b)(1) serves a different sentencing goal than offense-specific

  Guideline provisions “[b]ecause it pertains to the part of the Guidelines dealing with

  career offenders”); United States v. Dowell, 771 F.3d 162, 171 (4th Cir. 2014) (holding

  that application of § 4B1.5(b)(1), together with § 2G2.2(b)(5), was not impermissible

  double counting because “§ 4B1.5(b)(1) aims not merely to punish a defendant for the

  specific characteristics of the offenses of conviction . . . but to allow a district court to

  impose an enhanced period of incarceration because the defendant presents a continuing

  danger to the public”). The fact that different harms may emanate from the same conduct

  does not result in impermissible double counting. See Reyes Pena, 216 F.3d at 1210.



                                                 10
Appellate Case: 21-6053     Document: 010110716026        Date Filed: 07/26/2022     Page: 11



        In summary, applying a five-level pattern of activity enhancement under U.S.S.G.

  § 4B1.5(b)(1) along with a two-level multiple count enhancement under § 3D1.4 is not

  double counting in this case because the Guidelines expressly intend cumulative

  application, and the enhancements serve different sentencing goals. Thus, the district

  court correctly applied both enhancements to Cifuentes-Lopez.

                                      III. Conclusion

        For the foregoing reasons, we AFFIRM the district court.




                                             11